Citation Nr: 0209429	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
gunshot wound to the right shoulder affecting Muscle Group 
II, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for gunshot wound to 
the right lung, currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel 


INTRODUCTION

The veteran had active military service from November 1950 to 
September 1952, and from May 1953 to August 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted an increased rating of 30 
percent for gunshot wound to the right lung, and denied an 
increased rating for residuals of gunshot wound to the right 
shoulder.

In April 2002, the veteran's representative amended the claim 
to include service connection for a tender scar, with 
reference to the March 2000 examination report.  This claim 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran's disability from residuals of gunshot wound 
to the right shoulder involving Muscle Group II is manifested 
by subjective complaints of right shoulder pain and 
fatigability, without clinical findings of through and 
through gunshot wound, history of shattered bone, or bone 
fracture, extensive debridement, prolonged infection, of 
sloughing of soft parts, or intermuscular binding or 
scarring, prolonged in-service hospitalization or prolonged 
treatment of the wound, and without such cardinal signs and 
symptoms as loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power, or a severely 
lowered threshold of fatigue.

4.  The veteran's disability from residuals of gunshot wound 
to the right lung is manifested by FEV-1 of 105 percent of 
predicted and the FEV-1/FVC of 63 percent, without evidence 
of cor pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a rating in excess of 20 percent for 
gunshot fragment wound affecting Muscle Group II of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.73, Diagnostic Code 5302 (2001).

3.  The criteria for a rating in excess of 30 percent for 
residuals of gunshot wound to the right lung have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321. 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6842 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his disabilities from gunshot wound 
to the right chest affecting Muscle Group II warrants a 
higher rating than the 20 percent rating currently in effect.  
The veteran also contends that his disability from the same 
wound affecting his respiratory function warrants a higher 
rating than the 30 percent evaluation currently in effect.  
He asserts that he has limitation of motion and pain in his 
right shoulder.  He also had complaints of dyspnea on 
exertion.

After a review of the entire record, and for the reasons and 
bases discussed below, the Board concludes that the veteran 
is not entitled to higher evaluations for the disabilities at 
issue. 

Before addressing the merits of the veteran's claim for 
increased ratings for his right should and right lung 
disorders, the Board will address the applicability of the 
Veteran's Claims Assistance Act of 2000 and VA's compliance 
therewith.

I.  Applicability of and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.356(a)).  As the regulations add nothing of substance 
to the legislation, the Board's consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000). 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the veteran, as such regulations expand VA's 
duty to: notify the veteran of evidence need to substantiate 
his claim; to assist the veteran in the development of his 
claim, and; to notify the veteran of VA's inability to obtain 
evidence that might support his claim.

Although the RO did not have the benefit of the explicit 
provisions of the VCAA or the implementing regulations at the 
time of the decision on appeal, the Board finds that VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  The veteran was so notified in 
the June 1998 rating decision, in the statement of the case 
and supplements thereto, and by letter from the RO dated in 
September 2001.  Generally, he was informed that he needed to 
submit clinical and/or other diagnostic findings indicative 
of worsened right shoulder and right lung disability.

The Board concludes that the appellant has been informed of 
the information and evidence needed to substantiate these 
claims and the RO has complied with VA's notification 
requirements.  VA has no outstanding duty to inform the 
appellant of evidence needed to substantiate or complete his 
claim.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any obtainable and relevant evidence not of record that might 
aid his claim.  He has not identified treatment other than 
through VA, the records of which treatment have been 
obtained.  He has been provided VA examinations.  

Third, provided that VA makes reasonable efforts to obtain 
relevant non-Federal records but is unable to obtain them, or 
after continued efforts to obtain Federal records, VA 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of such 
fact.  The notice must contain: 1) the identity of the 
records VA was unable to obtain; 2) an explanation of the 
efforts VA made to obtain the records; 3) a description of 
any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain, and; 4) notice 
that the claimant is ultimately responsible for providing 
evidence.

In this case, the veteran has had several opportunities to 
identify any additional sources of evidence but has not 
provided VA with the specific information that would require 
or allow VA to assist in the development of his claim.  These 
opportunities include the claim he filed, his Notice of 
Disagreement, his VA Form 9, and other written statements 
filed by the veteran or filed on his behalf.  He has not 
provided names of additional treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related.  On the contrary, he has advised 
the RO that the only source of records of treatment is the VA 
medical center at San Juan, Puerto, Rico.  Those records have 
been obtained.

As the veteran has not identified with the required 
specificity any additional evidence which might be obtained 
in an effort to assist him in developing his claim, the 
notification duties discussed immediately above do not apply.

The Board finds that VA has satisfied its duties to notify 
and to assist the appellant in this case.

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).  When utilizing the rating schedules, when an 
unlisted condition is encountered, the VA is permitted to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2001).  Although 
VA must consider the entire record, the most pertinent 
evidence, because of effective date law and regulations, is 
created in proximity to the recent claim.  38 U.S.C.A. § 5110 
(West 1991).  Therefore, the Board will first consider the 
history of the disabilities in question.  Then the Board will 
consider the medical evidence developed in recent proximity 
to the claim.

A.  Residuals of Gunshot to Right Shoulder Affecting Muscle 
Group II

The veteran contends that the RO should have granted an 
increased rating for his right shoulder disability.  
Specifically, he claims that he has restricted right shoulder 
motion and shoulder pain.

Service medical records show that the veteran sustained a 
gunshot wound to his right chest near and below the right 
clavicle, with no artery or nerve involvement.  A metallic 
foreign body was not removed.  A follow-up note dated in July 
indicated that the veteran's chest was then clear.  There was 
some thickening of the right pleura.  During a physical 
examination in August 1952, the veteran had a well-healed 
scar about the size of a nickel under the right clavicle.  At 
the time of his medical examination for separation from 
service in August 1954, the veteran had a well-healed gunshot 
wound scar on the anterior right chest.  An X-ray showed a 
bullet lodged at the level of the twelfth rib close to the 
sternal-clavicular junctions.  

The veteran was granted service connection for gunshot wound 
to the right shoulder affecting Muscle Group II by the RO's 
March 1955 rating decision.  The associated disability was 
rated 20 percent pursuant to 5302.  The 20 percent rating has 
been in effect since that time, and is now protected.  See 
38 C.F.R. § 3.951(b) (2001).

The claim for an increased rating presently under 
consideration was filed in February 1998, after the 
implementation of regulations which revised the ratings of 
muscle injuries.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.

The function of Group II muscles involves depression of the 
arm from the vertical overhead position to a hanging position 
at the side, downward rotation of the scapula, and (along 
with Group III muscles) forward and backward swing of the 
arm.  See 38 C.F.R. § 4.73, Code 5302.  Under the schedular 
criteria, evidence of slight impairment of the dominant Group 
II muscles will result in the assignment of a noncompensable 
evaluation.  38 C.F.R. § 4.73, Code 5302.  Evidence of 
moderate impairment of the dominant Group II muscles warrants 
the assignment of a 20 percent disability rating; moderately 
severe impairment warrants the assignment of a 30 percent 
disability rating; and severe impairment warrants the 
assignment of a 40 percent disability rating.  Id.

The type of injury envisioned by the regulations as causing 
"slight" (insignificant) disability of muscles is a simple 
wound of muscle.  The history and complaint includes service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of loss of power, weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement.  Objective findings of slight disability include no 
evidence of fascial defect or of atrophy or of impaired 
tonus; no impairment of function.  See 38 C.F.R. § 4.56.

Disabilities classified as causing "moderate" disability of 
muscles include service department record or in-service 
treatment for the wound; and consistent complaints of one or 
more of the cardinal symptoms of loss of power, weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement (in particular functions controlled by the injured 
muscles).  The objective findings should include some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  See 38 C.F.R. § 4.56.  

The type of injury associated with "moderately severe" 
muscle disability is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Objective findings would include entrance and (if 
present) exit scars, small or linear, including short tract 
of missile through muscle tissue.  There would be some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.

A "severe" disability would result from a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints would be documented by service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  There would be 
record of consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in the previous paragraph, 
but worse than those of moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings would include ragged, 
depressed and adherent scars indicated wide damage to muscle 
groups in the missile track.  Palpation would show loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Other objective findings include muscles 
which swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  Other signs of 
severe muscle disability include: X-ray evidence of minute, 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

The Board will evaluate the veteran's muscle disability from 
gunshot wound in the context of the foregoing regulations.

When the veteran was examined in March 1998, his subjective 
complaints included constant, pulsating pain in the posterior 
right shoulder below the lungs and right rib cage pain.  The 
pain was precipitated by bending forward and by ascending and 
descending stairs.  The veteran reported having difficulty 
raising his right arm above his head.  On examination, there 
was a scar on the anterior right upper chest.  The muscles 
penetrated by the bullet were the right pectoralis major 
muscles.  The veteran had normal muscle strength.  The scar 
was fading.  It was one centimeter long and one millimeter 
wide and linear in shape.  It was not inflamed or swollen.  
There was no depression.  There was good vascular supply.  
There was no ulceration, adhesion, or herniation.  The scar 
was not disfiguring nor tender to palpation.  The veteran was 
able to move the effected muscle group to the normal range 
with sufficient comfort, endurance and strength to accomplish 
activities of daily living.  Range of motion in the right 
shoulder included abduction and flexion of 110 degrees, 
external rotation of 90 degrees.  Internal rotation, which 
the veteran resisted, was 35 degrees.

The veteran's muscle injury was examined again in March 2000.  
He complained of flare-ups of right shoulder pain associated 
with cold, rainy weather.  He also complained of decreased 
range of motion with associated pain with motion in the 
shoulder, particularly when lifting objects with his right 
arm.  He complained that his right arm tired easily.  
Precipitating factors included lifting his arm to shoulder 
height.  An alleviating factor was Bengay rubs.  According to 
the examiner, no bone, joint, nerve, or vascular structures 
were affected.  The healed wound had no tissue loss.  The 
scar had some tenderness to palpation.  There were no 
adhesions.  There was no tendon damage.  Muscle strength was 
4.5/5.  The only loss of muscle function was decreased range 
of motion of the right shoulder with guarding.  Ranges of 
motion of the right shoulder were:  flexion, 49 degrees; 
abduction, 40 degrees; internal rotation, 70 degrees; 
external rotation, 30 degrees; external extension, 20 
degrees.  An X-ray of the right shoulder showed a small 
calcification consistent with calcific tendonitis.  The 
reported diagnosis was residuals of gunshot wound, right 
shoulder, Group II.

Recent VA outpatient treatment records are not probative of 
the level of disability associated with the veteran's 
shoulder, as such records contain no findings about such 
disability.

After a thorough review of the entire record, the Board finds 
that the veteran's disability from residuals of gunshot wound 
to the right shoulder involving Muscle Group II is manifested 
by subjective complaints of right shoulder pain and 
fatigability, without clinical findings of through and 
through gunshot wound, history of shattered bone, or bone 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, or intermuscular binding or 
scarring, prolonged in-service hospitalization or prolonged 
treatment of the wound, and without such cardinal signs and 
symptoms as loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power, or a severely 
lowered threshold of fatigue.

Therefore, the Board concludes that the criteria for a 
schedular rating in excess of 20 percent under Diagnostic 
Code 5302 have not been met.  

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  In 
this case, the veteran's disability does not more nearly 
approximate the criteria for the next higher evaluation.

The Board notes that, although the veteran was able to abduct 
the right should to 110 degrees at the time of the March 1998 
VA examination, the range of abduction of the right shoulder 
was reported to be only 40 degrees at the time of the March 
2000 examination.  Unfortunately, in addition to the injury 
to Muscle Group II, the veteran also has a diagnosis of 
adhesive capsulitis of the right shoulder.  This disability 
is not service connected.  

The Board also notes that Diagnostic Code 5302 provides that 
the function of Muscle Group II is depression of the arm from 
vertical overhead to hanging at the side, and downward 
rotation of the scapula, as well as acting with Muscle Group 
III in forward and backward swing of the arm.  In contrast, 
upward rotation of the scapula and elevation of the arm above 
shoulder level is the function of Muscle Group I.  Muscle 
Group III performs the function of elevation and abduction of 
the arm to the level of the shoulder, as well as acting with 
Muscle Groups I and II in forward and backward swing of the 
arm. 38 C.F.R. § 4.73, Diagnostic Codes 5301 and 5303 (2001).

As elevation and abduction of the arm to shoulder level or 
above shoulder level are not among the functions listed in 
Diagnostic Code 5302 for Muscle Group II, the Board must 
conclude that the limitation of abduction demonstrated at the 
time of the March 2000 VA examination is not due to the 
service-connected disability of Muscle Group II.  
Consequently, it cannot support the assignment of a higher 
rating under Diagnostic Code 5201.  See 38 C.F.R. § 4.14 
(2001).  

In reaching is decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (2001).  The original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account.  
See DeLuca v. Brown, 8 Vet App 202 (1995).

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the clinical evidence indicates that the 
veteran's right shoulder does have some fatigability, 
minimally diminished muscle strength, and some limitation of 
motion accompanied by pain.  The disability due to more or 
less movement than normal which can be attributed to the 
injury to Muscle Group II has been accounted for in the 
schedular rating assigned.  Further, the record contains no 
objective findings of loose motion, incoordination, inability 
to execute skilled movements, swelling, deformity, or atrophy 
from disuse.  There are no findings of instability, atrophy, 
redness, swelling, heat, or deformity.  The evidence as a 
whole, does not describe the presence of such additional 
factors as to warrant a rating higher than 20 percent for the 
service-connected injury to Muscle Group II.

B.  Rating of Residuals of Gunshot Wound to the Right Lung

The veteran was granted service connection for residuals of 
gunshot wound to the right lung by the RO's March 1955 rating 
decision.  Effective from the time of his last separation 
from service, he was awarded a rating of 20 percent for the 
associated respiratory disability.  A rating of 20 percent is 
now protected.  See 38 C.F.R. § 3.951(b) (2001).  Effective 
from February 1998, the rating was increased to 30 percent by 
the RO's June 1998 rating decision.

The veteran claim for an increased rating for respiratory 
disability associated with gunshot wound was received in 
February 1998.  Effective October 7, 1996, regulations 
concerning the evaluation of respiratory system disorders 
were revised.  The veteran respiratory disability has been 
rated utilizing the general rating formula for restrictive 
lung disease.  38 C.F.R. § 4.97, Diagnostic Code 6842.  

Under the general rating formula for restrictive lung 
disease, a 30 percent rating is assigned where Forced 
Expiratory Volume in one second (FEV-1) is in the range from 
56 to 70 percent of predicted value, or; the ratio of FEV-1 
to Forced Vital Capacity (FVC) is in the range from 56 
through 70 percent, or; diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO(SB)) is in 
the range from 56 through 65 percent of predicted.  A 60 
percent rating is assigned where FEV-1 is in the range from 
40 through 55 percent of predicted value, or; the ratio of 
FEV-1 to FVC is in the range from 40 through 55 percent, or; 
DLCO(SB) is in the range from 40 through 55 percent of 
predicted; or, maximum oxygen consumption of 15 to 20 
milligrams per kilogram per minute (ml/kg/min) (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
where FEV-1 is less that 40 percent of predicted value, or; 
the ratio of FEV-1 to FVC is less than 40 percent, or; 
DLCO(SB) is less than 40 percent of predicted, or; maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
there is cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episodes of acute 
respiratory failure, or; the veteran requires outpatient 
oxygen therapy.

The veteran underwent a VA respiratory examination in April 
1998.  It was noted that he had a history of cigarette 
smoking of three packs of cigarettes a day for 18 years, 
although he had long since quit smoking.  The examiner 
commented that the veteran had a minimal chronic cough 
productive of yellowish sputum but mostly dry.  There was no 
history of significant dyspnea except when bending down.  An 
examination revealed no evidence of cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  The 
veteran's weight had been stable.  There was no evidence of 
restrictive lung disease.  On pulmonary function testing, 
FEV-1 was 106 percent of predicted.  The FEV-1/FVC ratio was 
69 percent.  The pulmonologist who interpreted the pulmonary 
function testing reported a diagnosis of mild obstructive 
airway disease.  The physician who conducted the clinical 
examination reported a diagnosis of mild obstructive airway 
disease, cigarette abuse, as well as gunshot wound to right 
lung.

During the pendency of this claim, the veteran has had 
several chest X-rays which have shown the bullet fragment in 
the right upper quarter of his chest.  During VA outpatient 
treatment for unrelated complaints, it has been noted that 
his chest has been clear to auscultation.  The outpatient 
records do not show treatment for a chronic respiratory 
disorder.

The veteran was afforded another VA respiratory examination 
in March 2000.  The veteran's complaints were of right lung 
and costal area pain, mostly on rainy days.  He reported 
frequent episodes of coughing yellow sputum.  He denied 
hemoptysis and anorexia.  He reported having dyspnea with 
exertion associated with climbing one flight of stairs.  On 
examination, he appeared well nourished and in no apparent 
distress.  His chest was symmetric to expansion.  The 
anterior chest wall had a small, well-healed scar.  The lungs 
were clear to auscultation, without wheezes, rales, rhonchi.  
There was no known history of cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  The 
veteran had not had weight loss or gain.  A chest X-ray 
showed no hilar or mediastinal mass.  There was a prominent 
thoracic kyphosis.  There was a bullet fragment in the right 
posterior soft tissues of the back.  The heart was normal in 
size.  On pulmonary function testing, FEV-1 was 105 percent 
of predicted.  The FEV-1/FVC ratio was 63 percent.  The 
pulmonologist who reviewed the test results reported a 
diagnosis of mild obstructive airway impairment and 
hyperinflation.  No changes were noted from the prior test 
results.  The clinical examiner reported a diagnosis of old 
gunshot wound of the right lung.

Chest X-rays taken in August 2001 showed a bullet in the 
right upper quadrant.  There was right lower lobe 
consolidation.  The film suggested right pleural effusion.  
The lung fields appeared otherwise clear and well expanded.

The veteran's right lung disability has been rated by the RO 
based on results of pulmonary function tests and on clinical 
findings during VA examinations.  The Board has reviewed the 
evidence in the record and finds that the veteran's 
disability from residuals of gunshot wound to the right lung 
is manifested by FEV-1 of 105 percent of predicted and the 
FEV-1/FVC of 63 percent, without evidence of cor pulmonale, 
right ventricular hypertrophy, or pulmonary hypertension.

The Board concludes that the veteran's respiratory disability 
from gunshot wound to the right lung does not meet or 
approximate the criteria for a schedular rating in excess of 
30 percent.



ORDER

A rating in excess of 20 percent for gunshot wound to Muscle 
Group II is denied.

A rating in excess of 30 percent for residuals of gunshot 
wound to the right lung is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

